Title: To James Madison from George Davis, 17 November 1803
From: Davis, George
To: Madison, James



Sir,
Tunis Nov. 17th 1803.
On the evening of the 13th. instant, a Courier arrived from Tripoly, who reported that an American Frigate, had run on Shore at that place; and was captured by the Gunboats of the Regency—most of the Consuls, had letters, but no mention was made of the circumstance. On the following morning, I was at Bardo, with Mr. Nyssen, who informed me, that no doubt could be entertained of the fact, in as much, as he had seen the Bashaw’s letter, to His Excellency the Bey. I immediately dispatched a Courier for Tripoly, with the enclosed letters. This morning, another Courier has arrived who brings a confirmation of the report. She proves to be the Philadelphia, Commanded by Wm. Bainbridge Esq., mounting 42 guns with a Crew of 307. men, 29 officers included—grounded on the morning of the 30th. ultimo, in chase of a Corsair. No detail has been received of the number of men killed, or wounded—an express, departs at this moment for Algiers. I am not ignorant that Mr. Nissen, His Danish Majesty’s Consul, was charged with our Affairs by Mr. Cathcart; but as his Govt. was fearful that their affairs, might be embroiled in consequence of the information, he might give of the Bashaw’s movements; the only communication I have ever received from that Quarter, was his regrets at not being able to fulfill the Charge. It is also of importance that our Officers, shoud be placed under the Protection of Such a Representative, as is Respected, and fear’d; and as Commode. Morris’s personal safety was guaranteed by the French Commissary; it is to be hoped, that the measure I have taken, will meet your full approbation. With great Respect & Consideration I have the honor to be Sir, Your Most Obedt. servt.
George Davis
 

   
   RC and enclosures (DNA: RG 59, CD, Tunis, vol. 2, pt. 2). RC marked “Triplicate”; docketed by Wagner as received 7 June. For enclosures, see n. 1.



   
   Davis enclosed copies of his 14 Nov. 1803 letter to Bonaventure Beaussier, French commissary general at Tripoli (1 p.), requesting Beaussier’s protection for the crew of the captured American frigate; his 14 Nov. 1803 letter to Capt. William Bainbridge of the Philadelphia (1 p.) telling him that Beaussier’s aid had been requested and recommending Bainbridge “to the mercy of God, and the … exercise of … fortitude”; and his 17 Nov. 1803 letter to Robert R. Livingston (2 pp.) notifying him of the capture and enclosing a copy of the letter to Beaussier. Davis told Livingston he had sent the letter through Marseilles “in order that the Speediest information may be given to the Government.”



   
   For a detailed account of the capture of the Philadelphia and its crew, see Kitzen, Tripoli and the U.S. at War, pp. 93–101.


